AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT Co                                                T        NOV 05 2018
                                                SOUTHERN DISTRICT OF CALIFORNIA
                UNITED STATES OF AMERICA
                                     V.                                          (For Offenses CommittedlQfol-8f-Mili8f.~i¥llMM;w..+,...lJ~~~u
                         ANTONIO RIOS (1)
                                                                                    Case Number:         3:18-CR-03394-GPC

                                                                                 Jesus Mosqueda
                                                                                 Defendant's Attorney
REG [STRA nON NO.                    76420-298
o
THE DEFENDANT: 

lSI    pleaded guilty to count(s)               1 of the Information. 

       was found guilty on count(s)
       after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section I Nature of Offense                                                                    Count
      8:1324(A)(1)(A)(li),(V)(li),(A)(1)(B)(1) - Transportation Of Certain Aliens For Financial Gain, Aiding   1
      and Abetting




    The defendant is sentenced as provided in pages 2 through                              4            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
      The defendant has been found not guilty on count(s)

lSI Count( s)          Remaining count                                    is           dismissed on the motion of the United States.

lSI    Assessment: $100.00 - Waived


       JVTA Assessment*: $
o
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
lSI    Fine waived                 0 Forfeiture pursuant to order filed                                                        , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                                November 2,2018
                                                                                Date of lmp!,?sition of Sentence


                                                                                          a~
                                                                                HON. GONZALO P. CURIEL
                                                                                                                                             

                                                                                UNITED STATES DISTRICT JUDGE




                                                                                                                              3: 18-CR-03394-GPC
AO 245B (CASD Rev. 02118) Judgment in a Criminal Case

DEFENDANT:                 ANTONIO RIOS (1)                                                        Judgment - Page 2 of 4
CASE NUMBER:               3: IS-CR-03394-GPC

                                                          IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 6 months as to count 1.




 o      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 o      The court makes the following recommendations to the Bureau of Prisons:




 o      The defendant is remanded to the custody of the United States Marshal.

 o      The defendant shall surrender to the United States Marshal for this district:
        o 	 at                              A.M.                 on 

                 ------------------
              as notified by the United States Marshal. 

                                                                        ------------------------------------

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
        Prisons:
              on or before
        o 	 as notified by the United States Marshal.
        o 	 as notified by the Probation or Pretrial Services Office.
                                                            RETURN

 I have executed this judgment as follows:

        Defendant delivered on   __________________________ ro ______________________________

 at 	           -----------------
                                            , with a certified copy of this judgment.


                                         -~       .....   ------------------------------------------­
                                                                   UNITED STATES MARSHAL



                                     By 	                      DEPUTY UNITED STATES MARSHAL



                                                                                                 3: 18-CR-03394-GPC
    AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

    DEFENDANT:                    ANTONIO RlOS (J)                                                                               Judgment - Page 3 of 4
    CASE NUMBER:                  3: 18-CR-03394-GPC

                                                          SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
3 years.


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
o         substance abuse. (Check, if applicable.) 

          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. 

          The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis 

          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d). 

          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.c. § 20901, et 

o	        seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifYing offense. (Check tf applicable.)
o	        The defendant shall participate in an approved program for domestic violence. (Check ifapplicable.)

          If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
         The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                         STANDARD CONDITIONS OF SUPERVISION
     I)    the defendant shall not leave the judicial district without thc permission of the court or probation officer; 

     2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer; 

     3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer; 

     4)    the defendant shall support his or her dependents and meet other family responsibilities; 

     5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable 

           reasons;
     6) the defcndant shall notifY the probation officer at least tcn days prior to any change in residence or employment;
     7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
           any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted ofa felony,
           unless granted permission to do so by the probation officer;
     10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
           observed in plain view ofthe probation officer;
     II) the defendant shall notifY the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforeement agency without the permission of
           the court; and
     13) 	 as directed by the probation officer, the defendant shall notil'y third parties of risks that may be occasioned by the defendant's criminal record or
           personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
           with such notification requirement.



                                                                                                                               3: 18-CR-03394-GPC
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:              ANTONIO RIOS (1) 	                                                     Judgment - Page 4 of 4
CASE NUMBER:            3: 18-CR-03394-GPC

                                 SPECIAL CONDITIONS OF SUPERVISION


     1. 	 Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
          Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
          or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
          revocation; the defendant shall warn any other residents that the premises may be subject to searches
          pursuant to this condition.

     2. 	 Not associate with undocumented aliens or alien smugglers.

     3. 	 Report vehicles owned or operated, or in which you have an interest, to the probation officer.

     4. 	 Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and
          comply with both United States and Mexican immigration law requirements.


     5. 	 Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to
          120 days (non-punitive).

II




                                                                                              3: 18-CR-03394-GPC 

